Case 1:19-cv-03448-ARR-CLP Document 23 Filed 12/10/20 Page 1 of 2 PageID #: 97


                               LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                             420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                      T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                               December 10, 2020
Via Electronic Filing & Email
The Honorable Magistrate Judge Cheryl L. Pollak
U.S. District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                  Re:       Obispo Guinea v. Sagal Meat Market VII Inc. et al
                            Case No.: 19-cv-03448

Dear Honorable Judge Pollak,

         This law firm represents Defendants Sagal Meat Market VII Inc., Fernando Sanchez, Jose
Sanchez, and Lenin Sanchez (collectively, the “Defendants”) in the above-referenced action. This
letter is submitted on consent of Plaintiff’s counsel.

        Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves to
request: (i) an extension of the fact discovery completion deadline & non-expert deposition
completion deadline from December 17, 2020, to through and including, February 19, 2021; (ii)
an extension of Plaintiff and Defendants’ deadlines to submit their ex parte settlement conference
statements to January 25, 2021, and February 1, 2021, respectively; and (iii) an adjournment of
the Settlement Conference currently scheduled for December 22, 2020 at 10:45 a.m. to a date and
time set by the Court.

         There are extenuating circumstances surrounding this request. Specifically,



           1
           Thus, an extension of the discovery completion deadline is necessary in order for
Defendants’ counsel to continue to meaningfully defend this action, and satisfy its other,
conflicting obligations before this Honorable Court.

        Thus, Defendants respectfully request: (i) an extension of the fact discovery completion
deadline & non-expert deposition completion deadline from December 17, 2020, to through and
including, February 19, 2021; (ii) an extension of Plaintiff and Defendants’ deadlines to submit
their ex parte settlement conference statements to January 25, 2021, and February 1, 2021,
respectively; and (iii) an adjournment of the Settlement Conference currently scheduled for
December 22, 2020 at 10:45 a.m. to a date and time set by the Court.

         Thank you, in advance, for your time and attention.

1
 In light of the sensitive nature of this request, a redacted version of this letter is being filed on ECF. Simultaneously
with the filing of this letter, an unredacted copy of this letter has been emailed to all counsel of record, and to
Chambers.
Case 1:19-cv-03448-ARR-CLP Document 23 Filed 12/10/20 Page 2 of 2 PageID #: 98




                                            Respectfully submitted,

                                            LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                            By: /s/ Jason Mizrahi
                                               Jason Mizrahi
                                               420 Lexington Avenue, Suite 2525
                                               New York, NY 10170
                                               Tel. No.: (212) 792-0048
                                               Email: Jason@levinepstein.com
                                               Attorneys for Defendants

      VIA ECF: All Counsel
